Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9, 10, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The previously indicated allowable subject matter (see Office action of 10/9/20) was placed into independent claim form.
The closest prior art found was Dai CN 106534738, which discloses an light emitting diode (LED) light bar (panel 4, fig 1) comprising a substrate 1 on which a light source component (LED 2) and an indicator light 6 component are disposed (pages 2-3, “Detailed Ways”).
The instant invention differs by having the LED light bar disposed on the back plate such that:
a back plate provided with a first through-hole and indicator light is located therein
a plastic frame provided with a second through-hole
a front frame provided with a third through-hole
a transparent light cover comprising a fixed end located between the second through-hole and the third through-hole and an indication end penetrating the third through-hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875